Citation Nr: 0501014	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-22 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Evaluation of service-connected diabetes mellitus, evaluated 
as 20 percent disabling from July 9, 2001.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran requested that he be afforded a Travel Board 
hearing at the time he submitted his substantive appeal in 
July 2003.  The veteran was informed in August 2003 that his 
name had been placed on the list of persons waiting for a 
Travel Board hearing.  The veteran submitted a statement in 
September 2003 wherein he elected to have a hearing before 
the Decision Review Officer (DRO).  The veteran was scheduled 
for a hearing with the DRO in October 2003.  The veteran 
contacted the RO and asked that his hearing be rescheduled.  
The hearing was eventually rescheduled twice, at the 
veteran's request, with the latest hearing date scheduled in 
January 2004.  The veteran failed to appear at the hearing 
scheduled in January 2004 and the RO contacted him, at which 
time the veteran informed the RO that he no longer desired a 
hearing.  38 C.F.R. § 20.704(e) (2003).


REMAND

The veteran was originally granted service connection for 
diabetes mellitus, and assigned a 20 percent disability 
evaluation, in August 2002.  The effective date of service 
connection and the 20 percent evaluation was set as July 9, 
2001.  He has continuously sought an increased disability 
evaluation since that time.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The medical evidence of record is dated no later than 
February 2003.  Moreover, the veteran was never provided with 
a VA examination for compensation purposes.  Such an 
examination is required to properly assess the veteran's 
disability status, especially because consideration must be 
given to the possibility of "staged" ratings.

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him.  
After securing the necessary 
releases, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran, 
if any, that have not been 
previously secured, and associate 
them with the claims file.

2.  The veteran should be afforded a 
VA examination to assess the 
severity of his diabetes and any 
complications.  The claims folder 
and a copy of this remand should be 
made available to and reviewed by 
the examiner prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner 
should determine the amount of 
insulin the veteran is required to 
take in order to control his 
diabetes and whether he must 
restrict his diet or regulate his 
activities because of diabetes.  The 
examiner should also determine 
whether the veteran has had episodes 
of ketoacidosis or hypoglycemic 
reactions 


requiring hospitalization or regular 
(twice a month or more) visits to a 
diabetic care provider, progressive 
loss of weight and strength, or 
diabetic complications, such as 
retinopathy, etc.  Each complication 
noted to be the result of diabetes 
should be evaluated by the examiner 
and all symptoms or disabling 
effects fully explained.  (If 
additional examination is required 
by an examiner with expertise in a 
field other than endocrine 
disorders, such as ophthalmology for 
example, such an examination should 
be scheduled.)  A complete rationale 
for any opinion expressed must be 
provided.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

